Exhibit 10.5



PHANTOM UNIT AGREEMENT
(Amended and Restated as of October 27, 2015)




[Name of Non-Employee Director]
[Date]




Dear: [Name]


     You currently hold an aggregate of _________ Phantom Units of Terra
Nitrogen Company, L.P. (“Terra Nitrogen”) that consist of units that were
originally granted to you in equal installments on each of June 1, 2005, 2006
and 2007 and additional units that were received on account of those original
grants as a result of cash distributions that were made prior to the date hereof
to holders of common units representing limited partner interests of Terra
Nitrogen (“Common Units”). In order to address the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations thereunder as in effect from time to time (“Section 409A”), the
material terms of your Phantom Units are now set forth in this agreement (the
“Agreement”).


1.    (a)    Each Phantom Unit will entitle you to a cash payment based on the
value of one Common Unit or Alternative Unit (as defined below), as set forth
herein. An “Alternative Unit” means equity in a regulated investment company
(mutual fund) or other investment other than a Common Unit.


(b)    Your Phantom Units shall be deemed to be invested in Common Units or in
such form of Alternative Unit as you designate from among the options made
available from time to time by Terra Nitrogen GP Inc. (“TNGP”). The board of
directors of TNGP or any successor thereto (the “Administrator”) shall have
final discretion with regard to the availability and terms and conditions of any
deemed investment alternatives under this Agreement, which investment
alternatives may be amended or terminated at any time by the Administrator. Your
unfunded deferred compensation account established pursuant to this Agreement
(your “Account”) shall be credited or charged with such gains or losses
attributable to such investments.


2.    In the event of a cash distribution to holders of Common Units, you shall
be entitled to receive an additional number of Phantom Units equal to (A) the
number of Phantom Units that you hold that are deemed to be invested in Common
Units, if any, as of the date on which such distribution is paid to holders of
Common Units (the “Payment Date”) divided by the Closing Price (as defined
below) per Common Unit on the Payment Date multiplied by (B) the value per
Common Unit of the cash distribution. Each additional Phantom Unit that you
receive pursuant to this Paragraph 2 shall be subject to all terms and
conditions set forth in this Agreement, including the right to receive
additional Phantom Units with respect thereto, as provided in this Paragraph 2.


For purposes of this Agreement, “Closing Price” shall mean, as of any date,
(i) the closing sales price per Common Unit or Alternative Unit (A) as reported
on the New York Stock Exchange - Composite Transactions for such date or (B) if
the Common Units or Alternative Units are listed on any other national stock
exchange, as reported on the stock exchange composite tape for securities traded
on such stock exchange for such date or, with respect to each of clauses (A) and
(B), if there were no sales on such date, on the closest preceding date on which
there were sales of Common Units or Alternative Units or (ii) in the event there
shall be no public market for the Common Units or Alternative Units on such
date, the fair market value per Common Unit or Alternative Unit as determined in
good faith by the Administrator.


3.    Following the termination of your service as a non-management director of
TNGP or any successor thereto for any reason, for each Phantom Unit that you
hold, you will be entitled to receive a lump-sum cash payment equal to the
average Closing Price per Common Unit or Alternative Unit, as the case may be,
for the 20-trading-day period immediately preceding termination of your service,
provided that any such termination of your service must constitute a “separation
from service” within the meaning of Section 409A. The cash payment described in
this Paragraph 3 shall be paid to you within 90 days following your separation
service.






--------------------------------------------------------------------------------

Exhibit 10.5



4.    In the event of a change in ownership or effective control of Terra
Nitrogen or a change in the ownership of a substantial portion of the assets of
Terra Nitrogen (within the meaning of Section 409A) (collectively, a “Change in
Control”), for each Phantom Unit that you hold and that is deemed to be invested
in Common Units, if any, you will be entitled to receive a lump-sum cash
payment, not later than the 10th day following the consummation of the Change in
Control, equal to the Closing Price of Common Units on the date the Change in
Control is consummated, provided that if Common Units are surrendered in the
Change in Control transaction for the right to receive a cash payment, you shall
instead be entitled to receive an amount in cash equal to the value per Common
Unit received in the transaction by holders of Common Units.


5.    Notwithstanding any actual investment made by TNGP in anticipation of its
liabilities hereunder, either directly or through one or more “rabbi trusts,” it
is intended that your Account and any “plan” created by this Agreement be
unfunded and that your rights established hereby shall be no greater than that
of an unsecured general creditor of TNGP.


6.    (a)    It is intended that the provisions of this Agreement comply with
Section 409A, and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.


(b)    Neither you nor any of your creditors or beneficiaries shall have the
right to subject the Phantom Units to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A, any amounts payable to you or for your benefit
with respect to the Phantom Units may not be reduced by, or offset against, any
amount owing by you to TNGP or any of its affiliates.


(c)    If, at the time of your separation from service (within the meaning of
Section 409A), (i) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by TNGP from time
to time) and (ii) TNGP shall make a good faith determination that an amount
payable hereunder constitutes deferred compensation (within the meaning of
Section 409A) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then TNGP shall not pay such amount on the
otherwise scheduled payment date but shall instead pay it, without interest, on
the first business day after such six-month period.


(d)    Notwithstanding any provision of this Agreement to the contrary, in light
of the uncertainty with respect to the proper application of Section 409A, TNGP
reserves the right to make amendments to this Agreement as TNGP deems necessary
or desirable to avoid the imposition of taxes or penalties under Section 409A.
In any case, you shall be solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on you or for your account in
connection with this Agreement (including any taxes and penalties under
Section 409A), and neither TNGP nor any of its affiliates shall have any
obligation to indemnify or otherwise hold you harmless from any or all of such
taxes or penalties.


7.    Except as set forth in Paragraph 6, no provisions of this Agreement may be
amended, modified, waived or discharged except by a written document signed by
you and a duly authorized representative of TNGP.


8.    All communications to TNGP shall be sent to the following address:


Terra Nitrogen GP Inc.
4 Parkway North, Suite 400
Deerfield, Illinois 60015
Attention:     Douglas C. Barnard
Senior Vice President, General Counsel
and Corporate Secretary
Fax:        847-267-0609






--------------------------------------------------------------------------------

Exhibit 10.5



9.    This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware.


Very truly yours,
TERRA NITROGEN GP INC.


By: __________________________________


Accepted and agreed:


__________________________________
[NAME]






